IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-20498
                          Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

TERA YVETTE CHANEY,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. H-01-CR-199-ALL
                         --------------------
                           December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Tera Yvette Chaney has filed a

motion to withdraw as counsel and a brief in accordance with

Anders v. California, 386 U.S. 738 (1967).      Chaney has filed a

response.    Our independent review of the record, counsel’s brief,

and Chaney’s response discloses no nonfrivolous issue.

Accordingly, counsel’s motion to withdraw is GRANTED, counsel is

excused from further responsibilities, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.